Citation Nr: 1628525	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-43 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in February 2012.  A transcript of the hearing is associated with the record. 

In November 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to combat service in Vietnam.  In May 2016, he reported that he was in receipt of benefits from the Social Security Administration (SSA).  Although the Veteran did not specify what disability formed the basis of the award of SSA compensation, in a June 2016 statement his representative requested that VA obtain records from the SSA as they may be potentially relevant to the claim for service connection.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).  

Additional development is also necessary to obtain the Veteran's complete records of medical treatment from the Cleveland VA Medical Center (VAMC).  The claims file currently contains VAMC records dated through September 2014; however, a recent medical release from the Veteran indicates that he has received regular treatment at the VAMC through at least May 2016.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from the Cleveland VAMC dated from September 2014 to the present. 

2.  Contact SSA and request all medical records associated with the grant of disability benefits.  All records obtained pursuant to this request must be associated with the Veteran's claims file.  If the search for such records has negative results, include documentation to that effect in the claims file.

3.  Readjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




